Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule prohibiting inmates from the unauthorized use of controlled substances after his urine twice tested positive for the *1034presence of cannabinoids. Substantial evidence of petitioner’s guilt is found in the misbehavior report, the positive laboratory test results with their supporting documentation, and the hearing testimony of the correction officer who prepared the misbehavior report after collecting petitioner’s urine specimen and performing the laboratory tests thereon (see Matter of Valerio v Selsky, 306 AD2d 713 [2003]; Matter of Tingue v McCoy, 299 AD2d 779 [2002]). Petitioner’s contention that he was improperly denied the right to call a witness has been examined and found to be meritless.
Cardona, P.J., Crew III, Carpinello, Mugglin and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.